        Case 2:20-cv-07844 Document 1 Filed 08/27/20 Page 1 of 20 Page ID #:1




1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    VICTOR A. RODGERS
     California Bar No. 101281
6    Assistant United States Attorney
     Asset Forfeiture Section
7         Federal Courthouse, 14th Floor
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-2569
9         Facsimile: (213) 894-0142
          E-mail: Victor.Rodgers@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12                       UNITED STATES DISTRICT COURT
13                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                              WESTERN DIVISION
15   UNITED STATES OF AMERICA, )     Case No. 2:20-CV-07844
                               )
16           Plaintiff,        )     COMPLAINT FOR FORFEITURE
                               )
17              v.             )     18 U.S.C. §§ 981(a)(1)(A) and (C)
                               )     and 984
18   $865,894.54 SEIZED FROM   )
     THREE BANK AND CREDIT     )     [HSI]
19   UNION ACCOUNTS, THE       )
     BALANCES ON APPROXIMATELY )
20   THIRTEEN CALIFORNIA       )
     EMPLOYMENT DEVELOPMENT    )
21   DEPARTMENT BENEFIT/DEBIT )
     CARDS AND $11,679.00 IN   )
22   U.S. CURRENCY,            )
                               )
23            Defendants.      )
                               )
24
          Plaintiff United States of America brings this claim
25
     against defendants $865,894.54 Seized From Three Bank And Credit
26
     Union Accounts, The Balances On Approximately Thirteen
27
     California Employment Development Department Benefit/Debit Cards
28
        Case 2:20-cv-07844 Document 1 Filed 08/27/20 Page 2 of 20 Page ID #:2



1    and $11,679.00 In U.S. Currency (collectively, the
2    “defendants”), and alleges as follows:
3                            JURISDICTION AND VENUE
4         1.    The government brings this in rem forfeiture action
5    pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (C) and 984.
6         2.    This Court has jurisdiction over the matter under 28
7    U.S.C. §§ 1345 and 1355.
8         3.    Venue lies in this district pursuant to 28 U.S.C.
9    § 1395.
10                            PERSONS AND ENTITIES
11        4.    The plaintiff in this action is the United States of
12   America.
13        5.    The defendants in this action are:
14                   i.    $865,894.54 Seized From Three Bank And
15        Credit Union Accounts (the “defendant bank funds”)
16        seized on or about July 8, 2020 pursuant to federal
17        seizure warrants and is comprised of (a) $735,159.29
18        seized at Bank of the West, 496 Long Beach Boulevard,
19        Long Beach, California from an account in the name of
20        Arman Manukyan dba MA&CO and with the last four digits
21        ending in 1040; (b) $109,880.94 seized at Bank of
22        America, 3804 Atlantic Avenue, Long Beach, California
23        from an account in the name of Arman Manukyan and with
24        the last four digits ending in 4800; and
25        (c) $20,854.31 seized at Los Angeles Federal Credit
26        Union, P.O. Box 53032, Los Angeles, California from an
27        account in the name of Arman Manukyan and with the
28        last four digits ending in 7320;
                                         2
        Case 2:20-cv-07844 Document 1 Filed 08/27/20 Page 3 of 20 Page ID #:3



1                      ii.   The Balances On Approximately Thirteen
2            California Employment Development Department
3            Benefit/Debit Cards (the “defendant EDD Funds”), which
4            Benefit/Debit Cards were seized on or about July 22,
5            2020 during the execution of a federal search warrant
6            at Manukyan’s Panorama City, California residence and
7            contain a total balance of approximately $115,474.25; 1
8         and
9                      iii. $11,679.00 In U.S. Currency (the
10        “defendant currency”) seized on or about July 22,
11        2020, during the execution of a federal search warrant
12        at Manukyan’s Panorama City, California residence.
13        6.      The defendants are currently in the custody of the
14   United States Customs and Border Protection, Department of
15   Homeland Security in this District, where they will remain
16   subject to this Court’s jurisdiction during the pendency of this
17   action.
18        7.      The interests of Arman Manukyan (as to all the
19   defendants), Bank of America (as to the defendant bank funds)
20   and the California Employment and Development Department (as to
21   the defendant EDD funds) may be adversely affected by these
22   proceedings.
23   / / /
24        1 The last four digits, initials and approximate individual
     balances on the thirteen benefit/debit card numbers are as
25   follows: (1) 5189, A.I., $1,341.06; (2) 0243, E.R., $7,600.00;
     (3) 6997, J.T., $10,600.00; (4) 1691, A.K., $11,700.00;
26   (5) 5737, D.Y., $7,600.00; (6) 5437, D.M., $9,600.00; (7) 6426,
     T.M., $3,500.00; (8) 9500, Y.V., $11,700.00; (9) 4285, O.P.,
27   $16,700.00; (10) 7480, P.F., $16,700.00; (11) 5449, A.M.,
     $2,037.19; (12) 7762, J.B., $9,696.00; and (13) 7111, V.F.,
28   $6,700.00.
                                         3
        Case 2:20-cv-07844 Document 1 Filed 08/27/20 Page 4 of 20 Page ID #:4



1                             BASIS FOR FORFEITURE
2    Manukyan’s Fraud Schemes
3         8.   In or about June 2020, Arman Manukyan (“Manukyan”)
4    submitted two loan applications, seeking a total loan of $1.7
5    million, to Bank of America (“BofA”) on behalf of two shell
6    entities registered to Manukyan – - Argo Global, Inc., and
7    Express Wiring - - through the Paycheck Protection Program
8    established by the Coronavirus Aid, Relief, and Economic
9    Security Act.   BofA approved the Argo Global, Inc. loan and
10   denied the Express Wiring loan request.        As a result of the loan
11   approval, Manukyan received a total of $867,187.00 in Paycheck
12   Protection Program loan proceeds.       With respect to the loan
13   application process, Manukyan submitted fabricated tax
14   documentation, and made false representations about the shell
15   entity companies’ operational status and how those companies
16   would spend the Paycheck Protection Program loan proceeds.
17        9.   Shortly after Manukyan received the $867,167.00 in
18   Paycheck Protection Program funds in a bank account at BofA in
19   Argo Global Inc.’s name, Manukyan withdrew the funds from that
20   account by transferring via wire transfer and check deposits
21   over $730,000.00 into Manukyan’s Bank of the West account in his
22   name (and from which the government seized $735,159.29 of the
23   defendant $865,894.54 in bank funds), transferring via wire
24   $110,000.00 into Manukyan’s BofA account in his name (and from
25   which the government seized $109,880.40) and cashing checks
26   totaling $24,300.00 and drawn on the BofA account in Argo
27   Global, Inc.’s name at Los Angeles Federal Credit Union (the
28   financial institution where Manukyan held an account in his name
                                         4
        Case 2:20-cv-07844 Document 1 Filed 08/27/20 Page 5 of 20 Page ID #:5



1    and from which the government seized $20,854.00).          As a result,
2    the government has seized $865,894.54 ($735,159.29 + $109,880.40
3    + $20,854.00) out of the $867,187.00 in proceeds Manukyan
4    derived from his fraud scheme.
5         10.   Manukyan has also engaged in a fraud scheme whereby
6    Manukyan used the identity of others to apply for and obtain
7    California Employment Development Department benefit/debit
8    cards, which debit cards Manukyan used at bank ATMs to withdraw
9    in cash unemployment benefits.      The proceeds of Manukyan’s
10   unemployment benefit fraud scheme are the defendant EDD funds
11   and the defendant currency.
12        11.   Manukyan has fled the jurisdiction.        A criminal
13   complaint was filed against Manukyan on or about August 10,
14   2020.
15   Description Of The Paycheck Protection Program
16        12.   The Coronavirus Aid, Relief, and Economic Security
17   Act, which is also known as the CARES Act, is a federal law
18   enacted around March 2020 and designed to provide emergency
19   financial assistance to the millions of Americans who are
20   suffering the economic effects caused by the COVID-19 pandemic.
21   One source of relief provided by the CARES Act was the
22   authorization of up to $349 billion in forgivable loans to small
23   businesses for job retention and certain other expenses, through
24   a program referred to as the Paycheck Protection Program
25   (“PPP”).   Around April 2020, Congress authorized over $300
26   billion in additional PPP funding.
27        13.   In order to obtain a PPP loan, a qualifying business
28   must submit a PPP loan application, which is signed by an
                                         5
        Case 2:20-cv-07844 Document 1 Filed 08/27/20 Page 6 of 20 Page ID #:6



1    authorized representative of the business.         The PPP loan
2    application requires the business, through its authorized
3    representative, to acknowledge the Program rules and make
4    certain affirmative certifications in order to be eligible to
5    obtain the PPP loan.     One such certification requires the
6    applicant, through its authorized representative, to affirm
7    that:
8         [t]he [PPP loan] funds will be used to retain workers
9         and maintain payroll or make mortgage payments, lease
10        payments, and utility payments; I understand that if
11        the funds are used for unauthorized purposes, the
12        federal government may pursue criminal fraud charges.
13        14.   In addition, the business, through its authorized
14   representative, must state, among other things, the company’s
15   number of employees and average monthly payroll expenses, and
16   provide documentation showing the company’s payroll expenses.
17   The employee and payroll expense numbers are used to calculate
18   the amount of money the business is eligible to receive under
19   the PPP.
20        15.   In the first instance, the company’s PPP loan
21   application is received and processed by a participating
22   financial institution, and then the application is transmitted
23   to the Small Business Administration (“SBA”) for further review
24   and assessment of the applicant’s eligibility.         If a PPP loan
25   application is approved, the participating financial institution
26   funds the PPP loan using the financial institution’s own monies.
27        16.   PPP loan proceeds must be used by the business on
28   certain permissible expenses, namely payroll costs, interest on
                                         6
        Case 2:20-cv-07844 Document 1 Filed 08/27/20 Page 7 of 20 Page ID #:7



1    mortgages, rent and utilities.      The PPP allows the interest and
2    principal on the PPP loan to be entirely forgiven if the
3    business spends the loan proceeds on these expense items within
4    a designated period of time (usually eight weeks of receiving
5    the proceeds) and uses at least 75% of the PPP loan proceeds on
6    payroll expenses.
7    Manukyan’s Submission Of Loan Applications Seeking PPP Loans For
8    His Shell Companies Argo Global, Inc. And Express Wiring
9         17.    In or around June 2020, Manukyan submitted, on behalf
10   of his shell companies Argo Global, Inc. and Express Wiring, two
11   applications for PPP loans to BofA, which as a result of the
12   submission were received by the SBA.        As mentioned above,
13   Manukyan submitted the loans on behalf of two shell entities
14   registered to Manukyan, namely Argo Global, Inc. and Express
15   Wiring.    Manukyan’s loan applications contained the information
16   set forth below.
17        18.    First, Manukyan applied for a loan in the name of Argo
18   Global, Inc.   The application listed Manukyan as Argo Global,
19   Inc.’s principal and falsely claimed that Argo Global, Inc. was
20   a sewing business with an average monthly payroll expense of
21   $346,875.00 and 73 employees.      In addition, the application
22   provided that Manukyan had a home address in Glendale,
23   California.    However, Manukyan’s immigration file reflects that
24   Manukyan told immigration authorities that Manukyan’s ex-wife
25   and son, and not Manukyan, lived at that address.
26        19.    Also, Manukyan’s loan application identified Argo
27   Global, Inc.’s address as 433 N. Camden Drive 6th floor, Beverly
28   Hills, California.    However, 433 N. Camden Drive actually
                                         7
        Case 2:20-cv-07844 Document 1 Filed 08/27/20 Page 8 of 20 Page ID #:8



1    belonged to a company that leased virtual office space to
2    tenants.   Later in June, on June 30, 2020, law enforcement
3    officers spoke with 433 N. Camden Drive’s landlord from whom
4    Argo Global, Inc. had leased space at that location, and learned
5    the following.   Argo Global, Inc. had never conducted any actual
6    business operations at 433 N. Camden Drive.         In fact, Argo
7    Global, Inc. never had an actual office at 433 N. Camden Drive
8    nor any employees who worked at that location.         Instead, Argo
9    Global, Inc. only had a virtual office at 433 N. Camden Drive,
10   and the only service the landlord performed for Argo Global,
11   Inc. was holding the company’s mail.
12        20.   In addition, Manukyan’s underwriting packet did not
13   include a list of employees or associates employed by Argo
14   Global, Inc.   Moreover, Manukyan provided, as part of the loan
15   application and as proof of Argo Global, Inc.’s payroll
16   expenses, an unsigned Internal Revenue Service (“IRS”) Form 940-
17   Employer's Annual Federal Unemployment (FUTA) dated April 8,
18   2020 and an unsigned IRS Form 941-Employer’s Quarterly Federal
19   Tax dated January 12, 2020, purporting to show $4,162,500 in
20   wages and payroll taxes for Argo Global, Inc. for tax year 2019.
21   However, law enforcement officers have learned that the tax
22   documents Manukyan submitted for the PPP loan were a fabrication
23   because no tax documents have ever been filed by Argo Global,
24   Inc. with the IRS.
25        21.   The SBA requires applicants for PPP loans to make
26   certain certifications and representations with respect to their
27   PPP loan applications.     Manukyan certified in his Argo Global,
28   Inc. loan application that Argo Global, Inc. “had employees for
                                         8
        Case 2:20-cv-07844 Document 1 Filed 08/27/20 Page 9 of 20 Page ID #:9



1    whom the applicant paid salaries and payroll taxes or paid
2    independent contractors;” that “[a]ll SBA loan proceeds will be
3    used only for business-related purposes as specified in the loan
4    application and consistent with the Paycheck Protection Program
5    Rule;” and that “the funds will be used to retain workers and
6    maintain payroll or make mortgage interest payments, lease
7    payments, and utility payments.”        These certifications were
8    false.
9         22.   Second, Manukyan also applied for a loan, seeking
10   $884,748.00 in PPP funds, in the name of Express Wiring.           In the
11   application, Manukyan listed himself as Express Wiring’s
12   principal and the above-referenced Glendale, California address
13   as the loan mailing address.      This PPP loan application was sent
14   to BofA a few days after the Argo Global, Inc. application.            The
15   SBA rejected Manukyan’s Express Wiring application, indicating
16   that the application had been submitted either after the cutoff
17   date of June 22, 2020 or the government allocated funds for the
18   PPP had run out.
19        23.   Both Argo Global, Inc. and Express Wiring are shell
20   companies.   As to Argo Global, Inc., searches conducted on open
21   source search engines, such as Google, and business networking
22   applications, such as Yelp, do not reflect any information
23   related to any sewing business matching the identifiers provided
24   by Manukyan.
25        24.   Likewise, searches conducted relative to the same
26   databases did not result in the location of any information
27   related to a business named Express Wiring matching the
28   identifiers provided by Manukyan.        In addition, and as mentioned
                                         9
       Case 2:20-cv-07844 Document 1 Filed 08/27/20 Page 10 of 20 Page ID #:10



1    above, Manukyan submitted IRS Forms 940 and 941 with his PPP
2    loan application for Argo Global, Inc. to reflect the company’s
3    authenticity, but no tax documents have ever been filed with the
4    IRS for Argo Global, Inc., or for Manukyan’s other shell company
5    Express Wiring.
6    BofA Funds The Loan By Transmitting Funds Into Shell Company
7    Argo Global, Inc.’s Bank Account, Which Funds Manukyan
8    Thereafter Transferred To His Personal Accounts
9         25.   On or about June 3, 2020, BofA funded the Argo Global,
10   Inc. PPP loan by wiring $867,187.00 in approved PPP loan funds
11   to an account at BofA with the last four digits ending in 5294
12   (the “Argo Global, Inc. BofA 5294 Account”), which account is in
13   the name of Argo Global, Inc., was opened at a BofA branch on or
14   about January 28, 2020 and is an account for which Manukyan has
15   the sole signature authority.
16        26.   Almost immediately after the June 3, 2020 deposit of
17   the $867,187.00 in PPP funds into the Argo Global, Inc. BofA
18   5294 Account, Manukyan began transferring those funds out of
19   that account and into personal bank accounts in his name.           On
20   June 4 and 5, 2020, Manukyan transferred a total of $110,000.00
21   from the Argo Global, Inc. 5294 Account to a BofA account with
22   the last four digits ending in 4800 (the “Manukyan BofA 4800
23   Account”), consisting of a $48,000.00 transfer on June 4, 2020
24   and a $62,000 transfer on June 5, 2020.        Manukyan opened the
25   Manukyan BofA 4800 Account at a BofA branch on or about August
26   28, 2017 and, as reflected in paragraph 5 above, the government
27   seized $109,880.94 from that account pursuant to a federal
28   seizure warrant on July 8, 2020.
                                         10
       Case 2:20-cv-07844 Document 1 Filed 08/27/20 Page 11 of 20 Page ID #:11



1         27.   Similarly, Manukyan quickly transferred the PPP funds
2    from the Argo Global, Inc. BofA 5294 Account into an account at
3    Bank of The West with the last four digits ending in 1949 (the
4    “Manukyan BoTW 1949 Account”), which is another one of
5    Manukyan’s personal accounts.      The Manukyan BoTW 1949 Account is
6    in the name of Arman Manukyan dba MA&CO and was opened at a Bank
7    of the West (“BoTW”) branch on or about May 22, 2018.           During
8    June 2020, Manukyan transferred a total of $731,900.00 from the
9    Argo Global, Inc. BofA 5294 Account to the Manukyan BoTW 1949
10   Account, consisting of $687,000.00 in wire transfers
11   ($475,000.00 on June 17, 2020 and $212,000.00 on June 18, 2020)
12   and $44,900.00 in checks drawn on the Argo Global, Inc. BofA
13   5294 Account and deposited during June 2020 into the Manukyan
14   BoTW 1949 Account.    As reflected in paragraph 5 above, the
15   government seized $735,159.29 from the Manukyan BoTW 1949
16   Account pursuant to a federal seizure warrant on July 8, 2020.
17        28.   In addition, Manukyan used a Los Angeles Federal
18   Credit Union account in his name and with the last four digits
19   ending in 7320 (the “Manukyan LAFCU 7320 Account”) to negotiate
20   checks drawn on the Argo Global, Inc. BofA 5294 Account.           These
21   checks were payable to Manukyan and represented proceeds of
22   Manukyan’s PPP fraud scheme.      As mentioned above, BofA deposited
23   $867,187.00 in PPP funds into the Argo Global, Inc. BofA 5294
24   Account on or about June 3, 2020.        A few days later, Manukyan
25   withdrew from that account $24,300.00, consisting of $9,600.00
26   and $14,700.00 withdrawn on June 5 and 11, 2020, respectively,
27   by presenting for payment at Los Angeles Federal Credit Union
28   the checks totaling $24,300.00 that were payable to Manukyan.
                                         11
       Case 2:20-cv-07844 Document 1 Filed 08/27/20 Page 12 of 20 Page ID #:12



1    As reflected in paragraph 5 above, the government seized
2    $20,854.31 from the Manukyan LAFCU 7320 Account pursuant to a
3    federal seizure warrant on July 8, 2020.
4    Manukyan’s June 24 and 26, 2020 Activities And Statements
5    Reflect That Manukyan Made False Representations And
6    Certifications To Obtain The PPP Loan
7         29.   As set forth above, with respect to Manukyan’s June
8    2020 Argo Global, Inc. PPP loan application, Manukyan certified
9    that Argo Global, Inc. “had employees for whom the applicant paid
10   salaries and payroll taxes or paid independent contractors,” that
11   “[a]ll SBA loan proceeds will be used only for [Argo Global,
12   Inc.] business-related purposes as specified in the loan
13   application and consistent with the Paycheck Protection Program
14   Rule;” and that “the funds will be used to retain [Argo Global,
15   Inc.] workers and maintain payroll or make mortgage interest
16   payments, lease payments, and utility payments.”         However, on
17   June 24, 2020, Manukyan engaged in actions that illustrate the
18   falsity of the representations and certifications.
19        30.   On June 24, 2020, Manukyan entered a Glendale BoTW
20   branch and sought to wire $200,000.00 from the Manukyan BoTW
21   1949 Account to an account in the name of AMPEX which, according
22   to a web search, is a dealer in precious metals such as gold
23   bars.   Persons engaged in illegal activity often attempt to
24   launder substantial sums of money by purchasing precious metals
25   because precious metals are untraceable.        When the BoTW bank
26   teller asked Manukyan the reason for the large wire, Manukyan
27   replied that his accountant had instructed Manukyan to make the
28   wire.
                                         12
       Case 2:20-cv-07844 Document 1 Filed 08/27/20 Page 13 of 20 Page ID #:13



1         31.   About ten minutes after Manukyan completed the wire
2    transfer documents for AMPEX, Manukyan returned to the Glendale
3    BoTW branch, and stated that he wanted to cancel the wire to
4    AMPEX and instead wished to wire the funds to Manukyan’s Los
5    Angeles Financial Credit personal savings account (i.e., the
6    Manukyan LAFCU 7320 Account).      However, Manukyan did not have
7    the account number for the Los Angeles Federal Credit Union
8    account with him, so the wire was not completed.
9         32.   Approximately one hour later, Manukyan entered a
10   Burbank BoTW branch, i.e., a different BoTW branch, in order to
11   wire the $200,000.00 from the Manukyan BoTW 1949 Account to the
12   Manukyan LAFCU 7320 Account.      While the wire transfer was
13   initially completed on June 24, 2020, the next day, on June 25,
14   2020, the $200,000.00 was returned to the Manukyan BoTW 1949
15   Account.   In light of the suspicious activity in the Manukyan
16   BoTW 1949 Account, BoTW froze the account and contacted law
17   enforcement officers for assistance.
18        33.   On June 26, 2020, a BoTW investigator contacted
19   Manukyan and asked Manukyan to explain the nature of the funds
20   and the reason for the wires.      Manukyan stated that he was just
21   following his accountant’s instructions to move $200,000.00 to
22   Manukyan’s savings account.      In addition, Manukyan stated that
23   he urgently needed the funds because he was starting a new
24   limousine business, needed to place vehicle orders on Amazon and
25   already had customers lined up.       Also, Manukyan stated that he
26   would be forced to terminate his business with BoTW if BoTW
27   maintained the freeze on his account.
28

                                         13
       Case 2:20-cv-07844 Document 1 Filed 08/27/20 Page 14 of 20 Page ID #:14



1         34.    Amazon’s website does not reflect that persons can
2    sell vehicles using the company’s website.         Instead, Amazon’s
3    website permits the public to research vehicle prices, shop for
4    vehicle accessories and upload vehicle reviews.         In addition,
5    with respect to Manukyan’s threat to terminate his business
6    relationship with BoTW, the government notes that persons
7    engaged in fraudulent activity often use high-pressure tactics,
8    such as Manukyan’s threat, in an effort to influence others to
9    quickly provide money to the person engaged in the fraud.
10   Manukyan’s California Employment Development Department Fraud
11   Scheme
12        35.    While law enforcement officers were conducting
13   surveillance on Manukyan with respect to their investigation
14   into his PPP fraud scheme, officers learned that Manukyan was
15   also involved in a fraud scheme whereby Manukyan used California
16   Employment Development Department (“EDD”) benefit/debit cards,
17   which are cards issued by the EDD to persons who qualify for the
18   receipt of unemployment benefits and allow the qualified card
19   user to use the cards to withdraw their unemployment benefits in
20   cash.    Manukyan’s fraud scheme involved his applying for
21   unemployment using the name of another person, obtaining EDD
22   benefit/debit cards, and taking those cards to ATMs at which
23   Manukyan would withdraw unemployment benefits in cash.           The
24   background of Manukyan’s EDD fraud is as follows.
25        36.    At approximately 10:01 a.m., 10:46 a.m., 10:56 a.m.
26   and 11:10 a.m. on July 15, 2020, officers saw Manukyan stop at
27   four different BofA ATMs at four BofA branches located in Van
28   Nuys, North Hills, Northridge and Reseda, California.           Based on
                                         14
       Case 2:20-cv-07844 Document 1 Filed 08/27/20 Page 15 of 20 Page ID #:15



1    a conversation on July 16, 2020 with a BofA investigator,
2    officers learned that, on July 15, 2020, Manukyan had withdrawn
3    at ATMs at each of the four BofA branches approximately
4    $1,000.00 in cash on each of four BofA EDD benefit/debit cards
5    (for a total of approximately $4,000.00) in the name of someone
6    else. 2
7          37.   In addition, on or about July 17, 2020, officers spoke
8    with an EDD Criminal Investigator, who told officers the
9    following.   As a result of a search of unemployment claims
10   relative to EDD benefit/debit cards registered to Manukyan’s
11   Panorama City and Glendale, California residence addresses, it
12   was determined that there were an additional five BofA EDD
13   benefit/debit cards for which unemployment benefits had been
14   paid. 3
15         38.   These EDD benefit/debit cards had fraud indicators due
16   to their similarities, including that unemployment applications
17   for two of the cards both reflected that the alleged employee
18   seeking unemployment benefits had been employed for one day
19   before being laid off due to the coronavirus.         In addition,
20   unemployment applications for three of the cards provided that
21
           2The four EDD benefit/debit cards were registered to
22   Manukyan’s Panorama City or Glendale, California residence
     addresses, contained the last four digits ending in (i) 5189 and
23   was held in the name of A.I.; (ii) 0243 and was held in the name
     of E.R.; (iii) 6997 and was held in the name of J.T.; and
24   (iv) 1691 and was held in the name of A.K.
25         3The five EDD benefit/debit cards were registered to
     Manukyan’s Panorama City or Glendale, California residence
26   addresses, contained the last four digits ending in (i) 5737 and
     was held in the name of D.M.; (ii) 5437 and was held in the name
27   of D.M.; (iii) 6426 and was held in the name of T.M.; (iv) 9500
     and was held in the name of Y.V.; and (v) 4285 and was held in
28   the name of O.P.
                                         15
       Case 2:20-cv-07844 Document 1 Filed 08/27/20 Page 16 of 20 Page ID #:16



1    the unemployment benefit applicant had been a waiter employed
2    with an average schedule of one hour per week, and none of these
3    three applications identified or provided any contact
4    information for the unemployment benefit applicant’s former
5    employer or the unemployment benefit applicant.
6         39.   On July 22, 2020, law enforcement officers executed a
7    federal search warrant at Manukyan’s Panorama City, California
8    residence, and found in Manukyan’s room three additional EDD
9    benefit/debit cards, two of which were in the names of someone
10   other than Manukyan. 4    When officers asked Manukyan about the two
11   cards, Manukyan claimed that he had found them in the streets
12   and had decided to keep them in his room.        In addition, Manukyan
13   insisted that he had never used the two cards.         However, when
14   officers told Manukyan about officers’ July 15, 2020
15   surveillance when Manukyan had withdrawn cash from ATMs using
16   EDD benefit/debit cards in the name of other persons, Manukyan
17   declined to speak further with officers.
18        40.   Manukyan is a fugitive.      On August 9, 2020, officers
19   received information that Manukyan had boarded a flight from
20   Mexico City, Mexico inbound to Paris, France with a final
21   destination of Minsk, Belarus.
22                            FIRST CLAIM FOR RELIEF
23        41.   Plaintiff incorporates the allegations of paragraphs
24   1–40 above as though fully set forth herein.
25   / / /
26
          4 One EDD benefit/debit card was registered to D.M. at
27   Manukyan’s Panorama City address, contained the last four digits
     ending in 5437 and was in the name of D.M. while the other card
28   was registered to a Van Nuys, California address, contained the
     last four digits ending in 7480 and was in the name of P.F.
                                     16
       Case 2:20-cv-07844 Document 1 Filed 08/27/20 Page 17 of 20 Page ID #:17



1         42.   Based on the above, plaintiff United States of America
2    alleges that the defendants constitute or are derived from
3    proceeds traceable to, or a conspiracy to commit violations of
4    18 U.S.C. §§ 1343 (wire fraud) and/or 1344 (bank fraud) and the
5    defendant EDD funds also constitutes or is derived from proceeds
6    traceable to, or a conspiracy to commit violations of 18 U.S.C.
7    §§ 1028 (identity theft) and/or 1029 (access device fraud).            18
8    U.S.C. §§ 1028, 1029, 1343 and 1344 are each a specified
9    unlawful activity as defined in 18 U.S.C. §§ 1956(c)(7)(A) and
10   1961(1)(B).   The defendants are therefore subject to forfeiture
11   pursuant to 18 U.S.C. § 981(a)(1)(C).        In addition, to the
12   extent that the defendants are not the actual monies directly
13   traceable to the illegal activity identified herein, plaintiff
14   United States of America alleges that the defendants are
15   identical property found in the same account or place as the
16   property involved in the specified offense, rendering the
17   defendants subject to forfeiture pursuant to 18 U.S.C. § 984.
18                          SECOND CLAIM FOR RELIEF
19        43.   Plaintiff incorporates the allegations of paragraphs
20   1-40 above as though fully set forth herein.
21        44.   Based on the above, plaintiff alleges that the
22   defendants constitute property involved in multiple transactions
23   or attempted transactions in violation of 18 U.S.C.
24   § 1956(a)(1)(A)(i) or (a)(1)(B)(i), or property traceable to
25   such property, with the specified unlawful activity being a
26   violation of 18 U.S.C. §§ 1028 (as to the defendant EDD funds),
27   1029 (as to the defendant EDD funds), 1343 (as to the
28   defendants) and/or 1344 (as to the defendants).         The defendants
                                         17
       Case 2:20-cv-07844 Document 1 Filed 08/27/20 Page 18 of 20 Page ID #:18



1    are therefore subject to forfeiture pursuant to 18 U.S.C.
2    § 981(a)(1)(A).    In addition, to the extent that the defendants
3    are not the actual monies directly traceable to the illegal
4    activity identified herein, plaintiff United States of America
5    alleges that the defendants are identical property found in the
6    same account or place as the property involved in the specified
7    offense, rendering the defendants subject to forfeiture pursuant
8    to 18 U.S.C. § 984.
9                            THIRD CLAIM FOR RELIEF
10        45.   Plaintiff incorporates the allegations of paragraphs
11   1-40 above as though fully set forth herein.
12        46.   Based on the above, plaintiff alleges that the
13   defendants constitute property involved in multiple transactions
14   or attempted transactions in violation of 18 U.S.C.
15   § 1957(a), or property traceable to such property, with the
16   specified unlawful activity being a violation of 18 U.S.C.
17   §§ 1028 (as to the defendant EDD funds), 1029 (as to the
18   defendant EDD funds), 1343 (as to the defendants) and/or 1344
19   (as to the defendants).     The defendants are therefore subject to
20   forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A).          In addition,
21   to the extent that the defendants are not the actual monies
22   directly traceable to the illegal activity identified herein,
23   plaintiff United States of America alleges that the defendants
24   are identical property found in the same account or place as the
25   property involved in the specified offense, rendering the
26   defendants subject to forfeiture pursuant to 18 U.S.C. § 984.
27   / / /
28   / / /
                                         18
Case 2:20-cv-07844 Document 1 Filed 08/27/20 Page 19 of 20 Page ID #:19
       Case 2:20-cv-07844 Document 1 Filed 08/27/20 Page 20 of 20 Page ID #:20



1                                  VERIFICATION
2         I, Alfredo Rossi, hereby declare that:
3         1.   I am a Special Agent with the Department of Homeland
4    Security, Homeland Security Investigations.
5         2.   I have read the above Complaint for Forfeiture and
6    know the contents thereof.
7         3.   The information contained in the Complaint is either
8    known to me personally, was furnished to me by official
9    government sources, or was obtained pursuant to subpoena.           I am
10   informed and believe that the allegations set out in the
11   Complaint are true.
12        I declare under penalty of perjury under the laws of the
13   United States that the foregoing is true and correct.
14        Executed on August 27, 2020 at Los Angeles, California.
15
16
17                                                   ______________________
                                                          Alfredo Rossi
18
19
20
21
22
23
24
25
26
27
28

                                         20
